Exhibit News Release Date: October 7, 2008 Nalco Defines Earnings Impacts of Hurricanes; Preliminary Third Quarter Sales Strong Nalco Company 1601 West Diehl Road Naperville, IL 60563-1198 www.nalco.com Media Contact: Charlie Pajor 630 305 1556 cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Illinois) Nalco Holding Company (NYSE:NLC) today announced that impacts from hurricanes Gustav and Ike are expected to lower pre-tax income by about $10 million and $2 million in the third and fourth quarters, respectively, dampening the benefits of continued sales strength. At the Adjusted EBITDA level, which excludes write-off losses from hurricane damage, Nalco estimates that results will be reduced by $8 to $9 million for the year.
